I am here to pay 
my country’s highest tribute to the United Nations for 
the work it has done to improve the lives of people 
around the world. Thailand is fully committed to what 
the United Nations stands for and to realizing through 
the United Nations the hopes we all share. We are also 
firmly committed to fulfilling our responsibilities as 
a Member of the United Nations, because the United 
Nations can achieve its vision only when we act together 
in unity.

This year, the theme is the post-2015 development 
agenda and how to truly make a difference in the lives 
of the people on the ground. Many countries have 
achieved many of the Millennium Development Goals 
(MDGs). For example, they have succeeded in reducing 
poverty and have achieved their education and health-
care goals. But there are many other countries for which 
achieving the MDGs has not been easy. Therefore, as 
we move towards the post-2015 development agenda, 
we must renew our commitments to make sure that no 
one is left behind.

For Thailand, development is not just about gross 
domestic product. To be sustainable, development must 
go hand in hand with democracy, human rights and 
peace and security, the pillars of the United Nations. 
It must be allowed to grow in an environment that 
is free from conflict. Building a strong and robust 
democracy is the challenge that many of us face. As in 
many countries, Thailand has learned the lesson that 
democracy is more than having elections. Democracy 
must be based on respect for the rule of law, and it must 
be about good governance, transparency, accountability 
and equal access to justice.

That was not the case for my country before 22 May. 
Before that date, we were at a political impasse. We 
had a dysfunctional democracy. We were in danger of 
more turmoil. And there was a very real possibility 
of bloodshed. Political opposition parties were given 
the chance to save democracy, but they failed because 
they were unwilling to compromise for the sake of 
the country. That chain of unfortunate events made 
the military intervention necessary. We all wished 
that things had not had to turn out that way. But if the 
situation had been allowed to continue, Thailand’s 
democracy would have been torn apart. That would 
have undermined Thailand’s stability and the stability 
of the region.

Thailand is now going through a period of transition. 
We remain fully committed to democracy and human 
rights, and we know we cannot go against the tide of 
democracy. Thailand needs a real and functioning 
democracy, one that delivers on the aspirations of 
the people. Let there be no doubt that Thailand is not 
retreating from democracy. But we do need time and 
space to bring about reconciliation, undertake political 
reform and strengthen our democratic institutions. We 
do not want a repeat of what happened on 22 May.

In addition to implementing our road map for 
returning to full democracy, we are also getting our 
economy moving again. Confidence has returned and 
growth has been restored.

Thailand is committed to playing an active role 
with its partners in the Association of Southeast 
Asian Nations (ASEAN) in order to build an ASEAN 
community of peace and prosperity. We are committed 
to working with our partners in the international 
community to address the many global challenges 
we face, such as climate change, transnational crime, 
pandemics and human trafficking. Most of all, we are 
committed to working with our partners to realize 
the development agenda, because real and lasting 
peace is based not on State-centred security but on 
people-centred security.

Development must transform people’s lives and 
open the door to a better future for all. Development 
must empower individuals, communities and societies. 
That lies at the heart of the sufficiency-economy 
philosophy of His Majesty the King of Thailand, and 
that philosophy has guided our development efforts for 
decades. The sufficiency economy is about promoting 
the right values, drawing on the inner strengths of each 
community and building resilience from the grass-
roots level up. In doing so, we are able to lay a solid 
foundation for sustainable economic development at 
the national level.

But in today’s world, no nation can be an island of 
prosperity unto itself. More than ever, we need a strong 
global partnership, whether in order to realize the post-
2015 development agenda or to meet shared challenges.

First of all, that partnership must meet the 
challenge of human security, the most pressing of our 

time. Human security is about human dignity, human 
rights, equity, equality and social justice, the promise 
of a better future for all and ensuring that in our rush 
for development we do not sacrifice the environment 
that sustains us. Ensuring human security should be at 
the heart of sustainable development.

But while we advance the development agenda, we 
cannot ignore the immediate threats that require our 
concerted action. Today we are confronted with some 
immediate threats to the global partnership, such as the 
Ebola crisis and the humanitarian crises in the Middle 
East — Syria, Libya, Iraq and the Gaza Strip. It pains 
us to witness the senseless death of civilians, especially 
children, in the conflict in the Gaza Strip. The situation 
demands that we work even harder to bring lasting peace 
to the Palestinian people and to meet their aspirations 
to statehood, as well as to affirm the legitimate right of 
the Israeli people to security.

As the situation in the Middle East unfolds, we 
are also deeply concerned about the rising threat 
of radicalism and extremism. There can be no 
justification for the brutalities and atrocities we have 
seen. We must rise to that challenge to peace, to our 
peoples’ livelihoods and to the gains we have made in 
economic and social development. While some radical 
and extremist movements have indeed been able to 
draw recruits from many parts the world, their mission 
is nothing more than the use of terrorism and fear of to 
advance their objectives.

Our peace and security and development are 
all connected. In order to achieve them, we must all 
try to contribute as much as we can and to meet our 
international responsibilities as best we can. Some of 
us may have the capacity to do more than others. But 
if we all do our part, we can make the world better and 
safer. That is why Thailand has sent volunteers to its 
neighbours to work in health and education and why we 
sent medical teams to Japan in 2011 as part of the relief 
efforts following the earthquake and tsunami.

The Thai flag and Thai personnel have been 
associated with peacekeeping operations in many 
places around the world. We were in Timor-Leste and 
in the Sudan, and along the India-Pakistan border. 
And we were part of the coalition formed to combat 
piracy in the Gulf of Aden off the coast of Somalia. 
The role of the military, however, is not limited to war 
and conflict alone. Even in times of peace it plays an 
important role, especially now, when we are dealing 
with many challenges such as natural disasters. That 
is why Thailand is promoting humanitarian assistance 
and disaster relief cooperation in the ASEAN region 
and beyond. Perhaps the time has come for ASEAN to 
begin to explore the idea of a regional humanitarian 
assistance disaster recovery task force.


As members of the international community, 
we must all share the responsibility to stay true to 
the original promise of the United Nations, which 
is to promote social progress and better standards of 
living in larger freedom for the peoples of the world. 
It is because of Thailand’s commitment to the United 
Nations that we have submitted our candidature for a 
seat on the Human Rights Council for the 2015-2017 
term and on the Security Council for the 2017-2018 
term. We hope our friends will once again give us their 
trust and allow us to serve.

Whether the issue is democracy, development or 
peace, we all must assume our responsibilities because 
we are, after all, a family of United Nations.
